DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 20-24, 26 and 28-30 are rejected.
Claims 5-19, 25 and 27 are objected to.

Response to Arguments
Applicant’s arguments, see pages 10-16, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1 and 24 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 22-24 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US PUB 20110038495, hereinafter Jeong) in view of Yen et al (US PUB 20090101998, hereinafter Yen98).
Regarding claim 1, Jeong discloses a sound producing package structure configured to produce sound (see at least the abstract and figure 1), comprising: a substrate (e.g. a printed circuit board, PCB 200), (see figure 2); a sound producing component (e.g. a micro-speaker 100) disposed on the substrate, and the sound producing component configured to generate an acoustic wave corresponding to an input audio signal (see [0041]-[0042], and figure 2); wherein the sound producing component comprises at least one membrane (e.g. a diaphragm 114) and an actuator (e.g. a piezoelectric actuator 118) configured to actuate the at least one membrane for producing the acoustic wave (see figure 2); wherein a first chamber (e.g. a front cavity 111) is formed by a first side (front side) of the at least one membrane, and a second chamber (e.g. a rear cavity 121) is formed by a second side (bottom side) of the at least one membrane (see figure 2); wherein the sound producing package structure has at least one outlet opening (e.g. outlet opening 132), (see figure 2): wherein the acoustic wave is generated due to a movement of the at least one membrane and the acoustic wave propagates outwards through the at least one outlet opening (e.g. the actuator 118 causes diaphragm 114 to vibrate and thereby generates sound), (see figure 2): wherein the first chamber and at least one outlet opening of the sound producing package structure are connected (front cavity 111 is linked to sound opening 132), (see figure 2), and a conductive adhesive layer (e.g. a conductive layer 127) disposed between the substrate and the sound producing component (see Jeong, [0031], [0033]-[0034] and [0041]-[0042], also figures 1-2).
However, Jeong does not explicitly disclose that the conductive bonding layer 127 is disposed between the sound producing package structure and the substrate by surface mount technology.
However, Yen98 in the same field of endeavor teaches that it is well known in the art to employ surface mount technology (SMT) to connect structural elements to the substrate in an electromechanical device as demonstrated in [0027] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate surface mount technology for connecting the elements of the sound producing device as taught by Yen98 in the teachings of Jeong in order to effectively improve manufacturing efficiency of the device. 

Regarding claim 3, Jeong as modified by Yen98 discloses the sound producing package structure of claim 1, wherein the sound producing component is a package structure of a micro electro mechanical system (MEMS) structure (see Jeong, [0006]-[0007], and figure 1).

Regarding claim 22, Jeong as modified by Yen98 discloses the sound producing package structure of claim 1, wherein the conductive adhesive layer comprises a solder material (e.g. solder ball 219), (see Jeong, figure 2).

Regarding claim 23, Jeong as modified by Yen98 discloses the sound producing package structure of claim 1, wherein the substrate is a rigid circuit board or a flexible circuit board (e.g. printed circuit board, PCB 200), (see Jeong, figure 2).

claim 24, Jeong discloses a method for packaging a sound producing package structure (see at least the abstract and figure 1), comprising: providing a substrate (e.g. a printed circuit board, PCB 200); forming a sound producing component (e.g. a micro-speaker 100), (see figure 2), wherein the sound producing component is configured to generate an acoustic wave corresponding to an input audio signal (see [0041]-[0042], and figure 2); wherein the sound producing component comprises at least one membrane (e.g. a diaphragm 114) and an actuator (e.g. a piezoelectric actuator 118) configured to actuate the at least one membrane for producing the acoustic wave (see figure 2); wherein a first chamber (e.g. a front cavity 111) is formed by a first side (front side) of the at least one membrane, and a second chamber (e.g. a rear cavity 121) is formed by a second side (bottom side) of the at least one membrane (see figure 2); wherein the sound producing package structure has at least one outlet opening (e.g. outlet opening 132), (see figure 2); wherein the acoustic wave is generated due to a movement of the at least one membrane and the acoustic wave propagates outwards through the at least one outlet opening (e.g. the actuator 118 causes diaphragm 114 to vibrate and thereby generates sound), (see figure 2); wherein the first chamber and at least one outlet opening of the sound producing package structure are connected (front cavity 111 is linked to sound opening 132), (see figure 2), and disposing the sound producing component on the substrate via a conductive adhesive layer (e.g. a conductive layer 127); (see Jeong, [0031], [0033]-[0034] and [0041]-[0042], also figures 1-2).
However, Jeong does not explicitly disclose that the sound producing component is disposed on the substrate via the conductive adhesive layer 127 by surface mount technology.
However, Yen98 in the same field of endeavor teaches that it is well known in the art to employ surface mount technology (SMT) to connect structural elements to the substrate in an electromechanical device as demonstrated in [0027] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate surface mount technology 

Regarding claim 28, Jeong as modified by Yen98 discloses the method of claim 24, wherein the step of forming the sound producing component comprises: providing a cap (e.g. a cover plate 130) and a base (e.g. a base 122), (see Jeong, [0035]-[0036], and figure 1); and adhering the cap to the base by using the surface mount technology (see Yen98, [0027] and figure 2).

Regarding claim 29, Jeong as modified by Yen98 discloses the sound producing package structure of claim 1, wherein the first chamber and the second chamber are isolated (see Jeong, figure 2).

Regarding claim 30, Jeong as modified by Yen98 discloses the method of claim 24, wherein the first chamber and the second chamber are isolated (see Jeong, figure 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yen98 as applied to claim 1 above, and further in view of Yoo (US PUB 20210009407, hereinafter Yoo07).
Regarding claim 2, Jeong as modified by Yen98 discloses the sound producing package structure of claim 1, but fails to explicitly disclose wherein each material contained in the sound producing component has a heat resistant temperature which has an upper bound higher than a highest process temperature of the surface mount technology.
However, Yoo07 in the same field of endeavor teaches that it is well known in the art for surface mounted technology (SMT) process to generate a high-temperature heat as demonstrated in [0003] and [0008]. Thus, an artisan would found it obvious to provide MEMS material having . 

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yen98 as applied to claims 1 and 24 above, and further in view of Schelling et al (US PUB 20170230756, hereinafter Schelling).
Regarding claim 4, Jeong as modified by Yen98 discloses the sound producing package structure of claim 1, wherein the substrate (e.g. a substrate 200) has at least one substrate conductive pad (e.g. conductive solder ball 219), the sound producing component covers each of the at least one substrate opening, the conductive adhesive layer (conductive layer 127) comprises at least one conductive structure (e.g. connection wire 126), the sound producing component is electrically connected to the at least one substrate conductive pad of the substrate through the at least one conductive structure, and each of the at least one conductive structure is directly in contact with the sound producing component and one of the at least one substrate conductive pad (see Jeong, [0036], [0041]-[0042], also figure 2).
The combination of Jeong and Yen98 fails to explicitly disclose that the substrate has at least one substrate opening.
However, Schelling in the same field of endeavor teaches that it is well known in the art to provide an opening in a substrate (e.g. opening KA in substrate TS’) of a MEMs loudspeaker as demonstrated in [0074]-[0075] and figure 7. Therefore, it would have been obvious to incorporate an opening in the substrate as taught by Schelling in the teachings of Jeong in view of Yen98 in order to adapt the device for special applications requiring outputting sound through the substrate.

Regarding claim 20, Jeong as modified by Yen98 and Schelling discloses the sound producing package structure of claim 1, further comprising an outer casing (e.g. a cover DS’, KS’) having outlet opening (e.g. a sound opening SA), wherein the sound producing component is inside the outer casing (see Schelling, [0076] and figure 7).

Claims 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yen98 as applied to claims 1 and 24 above, and further in view of Makihata et al (US PUB 20100167799, hereinafter Makihata). 
Regarding claim 21, Jeong as modified by Yen98 discloses the sound producing package structure of claim 20, but fails to explicitly disclose further comprising a gasket disposed between the sound producing component and the outer casing, and the gasket surrounds the at least one outlet opening.
However, Makihata in the same field of endeavor teaches that it is well known in the art to provide a gasket (e.g. a gasket 154) between sound producing component (e.g. a MEMS chip 102) and the outer casing (e.g. outer casing 151), and the gasket surrounds the at least one outlet opening (e.g. opening 152) as demonstrated in [0019], [0057] and [0068]-[0073], figures 2 and 5. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gasket between the MEMS component and the outer as taught by Makihata in the teachings of Jeong in view of Yen98 so as to further achieve airtightness between the outer casing and the MEMS component, and thereby further improving the acoustic characteristics of the MEMS component. 

Regarding claim 26, Jeong as modified by Yen98 discloses the method of claim 24, wherein the first chamber and the second chamber are formed within the sound producing component and separated by the at least one membrane (e.g. first and second chambers 111 and 121 are respectively formed above and below the membrane 114) of the sound producing component (see Jeong, figure 2), and the method comprises: providing an outer casing (e.g. closing plate 130) with the at least one outlet opening (outlet opening 132), wherein the sound producing  inside the outer casing (see Jeong, [0035], figures 1 and 2). The combination of Jeong and Yen98 fails to explicitly disclose disposing a gasket between the sound producing component and the outer casing, wherein the at least one outlet opening is surrounded by the gasket, such that the first chamber and the second chamber are isolated. 
However, Makihata in the same field of endeavor teaches that it is well known in the art to provide a gasket (e.g. a gasket 154) between sound producing component (e.g. a MEMS chip 102) and the outer casing (e.g. outer casing 151), and the gasket surrounds the at least one outlet opening (e.g. opening 152) such that the first chamber and second chamber are isolated as demonstrated in [0019], [0057] and [0068]-[0073], figures 2 and 5. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gasket between the MEMS component and the outer as taught by Makihata in the teachings of Jeong in view of Yen98 so as to achieve airtightness between the outer casing and the MEMS component, and thereby further improving the acoustic characteristics of the MEMS component.

Allowable Subject Matter
Claims 5-19, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.